                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ANGELA DAVIS, et al.,                          )
                                               )
               Plaintiffs,                     )
                                               )
        v.                                     )              No. 4:18CV1514 RLW
                                               )
CITY OF NORMANDY,                              )
                                               )
               Defendant.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the City of Normandy's Rule 12(b)(7) Motion to

Dismiss for Failure to Join an Indispensable Party. (ECF No. 13) The motion is fully briefed

and ready for disposition. After careful consideration, the Court denies the motion.

                                         BACKGROUND

       Plaintiffs Angela Davis, Quinton M. Thomas, Roelif Earl Carter, and Meredith Walker

filed this putative class action on behalf of themselves and all others similarly situated against

Defendant, the City of Normandy ("the City"). Their Class Action Complaint asserts five counts

pursuant to 42 U.S.C. § 1983 alleging the municipality's policies and practices violated their

rights under the Fourth, Sixth, and Fourteenth Amendments to the United States Constitution.

Specifically, Count I alleges the City imprisoned Plaintiffs and/or threatened to imprison them

for their inability to pay fines; Count II alleges the City failed to provide adequate counsel;

Count III alleges the City detained Plaintiffs for indefinite periods of time until they made

arbitrarily and inconsistently established cash payments; Count IV alleges the City issued invalid

arrest warrants related to unpaid fines; and Count V alleges the City imprisoned Plaintiffs and/or

threatened to imprison them in an effort to collect debts.
       The City moves to dismiss the Class Action Compliant pursuant to Federal Rule of Civil

Procedure 12(b)(7) for failure to join an indispensable party under Rule 19. In this motion, the

City argues Plaintiffs' claims arise out of the judicial and quasi-judicial actions of the municipal

court division in Normandy and, consequently, the municipal court division is an indispensable

party. The municipal court division, however, is part of Missouri's unified court system and

would be considered an arm of state government, which is entitled to sovereign immunity. The

City concludes that Rule 19(b) compels the Court to dismiss the case because the Normandy

municipal court division is a required party but such joinder would bar jurisdiction.

                                      LEGAL STANDARD

       Pursuant to Rule 12(b)(7), a party may move to dismiss a claim for failure to join a party

under Rule 19. Rule 19 establishes that joinder of a party is required if:

       (A) in that person's absence, the court cannot accord complete relief among
       existing parties; or
       (B) that person claims an interest relating to the subject of the action and is so
       situated that disposing of the action in the person's absence may:
               (i) as a practical matter impair or impede the person's ability to protect the
               interest; or
               (ii) leave an existing party subject to a substantial risk of incurring double,
               multiple, or otherwise inconsistent obligations because of the interest.

Fed. R. Civ. P. 19(a)(l). If joinder of the required party is feasible, Rule 19(a)(2) provides courts

with the authority to do so by court order. If joinder of a required party is not feasible, however,

courts "must determine whether, in equity and good conscience, the action should proceed

among the existing parties or should be dismissed." Fed. R. Civ. P. 19(b). Factors to consider

include:

       (1) the extent to which a judgment rendered in the person's absence might
       prejudice that person or the existing parties;
       (2) the extent to which any prejudice could be lessened or avoided by:
               (A) protective provisions in the judgment;
               (B) shaping the relief; or



                                                -2-
               (C) other measures;
        (3) whether a judgment rendered in the person's absence would be adequate; and
        (4) whether the plaintiff would have an adequate remedy if the action were
        dismissed for nonjoinder.

Id.

        "Dismissal under Rule 19(b) will mean, in some instances, that plaintiffs will be left

without a forum for definitive resolution of their claims." Republic of Philippines v. Pimentel,

553 U.S. 851, 872 (2008). The Supreme Court has specifically cautioned one such instance may

occur in the context of sovereign immunity, "[bJut that result is contemplated under the doctrine

of foreign sovereign immunity." Id.

        A case may not proceed when a required-entity sovereign is not amenable to suit.
        ... [W]here sovereign immunity is asserted, and the claims of the sovereign are
        not frivolous, dismissal of the action must be ordered where there is a potential
        for injury to the interests of the absent sovereign.

Id. at 867.

        The Rule 19 inquiry is a "highly-practical, fact-based endeavor," and courts are

"generally reluctant to grant motions to dismiss of this type." Fort Yates Pub. Sch. Dist.

No. 4 v. Murphy ex rel. C.MB., 786 F.3d 662, 671 (8th Cir. 2015). "A decision under

Rule 19 not to decide a case otherwise properly before the court is a power to be

exercised only in rare instances." Nanka Shipping, USA v. Alcoa, Inc., 850 F.3d 461,

465 (D.C. Cir. 2017) (emphasis in original) (citation omitted).

                                          DISCUSSION

        The City argues the Normandy municipal court division is a required party under

Rule 19(a). "[M]unicipal liability under§ 1983 attaches where ... a deliberate choice to follow

a course of action is made from among various alternatives by the official or officials responsible

for establishing final policy with respect to the subject matter in question." Soltesz v. Rushmore




                                                -3-
Plaza Civic Ctr., 847 F.3d 941, 946 (8th Cir. 2017) (quoting Pembaur v. City of Cincinnati, 475

U.S. 469, 483 (1986). According to the City, the actions at issue here are judicial or quasi-

judicial and state law vest all authority for these decisions with the state judiciary of which the

municipal court division is a part. The City contends that without the participation of the

municipal court division, any determination that the municipal court division's judicial or quasi-

judicial actions were unlawful "will cloud the validity of how it adjudicates and rules in the cases

on its docket."

       In 1976, Missouri voters approved amendments to the state constitution that "create[ d] a

three[-]tier court system consisting of the Supreme Court, Courts of Appeals, and the Circuit

Courts. Probate, magistrate and municipal courts are abolished as separate entities and

incorporated into the circuit system as divisions of the circuit courts." Gregory v. Corrigan, 685

S.W.2d 840, 842 (Mo. 1985) (en bane) (emphasis added and citation omitted) (citing Mo. Const.

art. V, § 1 & art. V, § 27.2(a), (b) (1945, as amended 1976)). Consequently, the Normandy

municipal court division is part of Missouri's unified judiciary. The City contends that such

joinder of the municipal court division, as an arm of the state government, would be infeasible as

the claims would be barred by the doctrine of sovereign immunity. See generally Monell v.

Dep't of Soc. Servs. of City ofNew York, 436 U.S. 658, 690 (1978) (holding that local

governments and officials, not federal or state governments and officials, can be liable under

§ 1983).

       Plaintiffs argue the municipal court division is not a required party because their Class

Action Complaint challenges the policies and practices of the City itself rather than the actions of

the municipal court division. In support, Plaintiffs cite to several cases currently pending in this

district involving similar claims against other municipalities within St. Louis County: Baker v.




                                                 -4-
City of Florissant, No. 4:16-CV-1693 NAB, 2017 WL 6316736 (E.D. Mo. Dec. 11, 2017);

Webb v. City of Maplewood, No. 4:16 CV 1703 CDP, 2017 WL 2418011 (E.D. Mo. June 5,

2017); Fant v. City of Ferguson, No. 4:15-CV-00253-AGF, 2016 WL 6696065 (E.D. Mo. Nov.

15, 2016). None of the opinions cited by Plaintiffs dealt directly with the argument pursuant to

Rule 19. Recently, however, the three judges presiding over those separate cases have denied

similar motions to dismiss filed by the defendant municipalities who argued their respective

municipal court divisions were required parties. Fant v. City of Ferguson, No. 4: l 5-CV-00253-

AGF, 2019 WL 3577529 (E.D. Mo. Aug. 6, 2019); Baker v. City of Florissant, No. 4:16-CV-

1693 NAB (E.D. Mo. Aug. 12, 2019); Webb v. City of Maplewood, No. 4:16 CV 1703 CDP,

2017 WL 2418011 (E.D. Mo. Aug. 20, 2019). The Court agrees with those well-reasoned

opinions and adopts their shared analysis.

       The Court concludes that Normandy's municipal court division is not a required party

under Rule 19(a). Rule 19(a)(l)(A)'s condition that a court be able to accord complete relief

"does not mean that every type of relief sought must be available, only that meaningful relief be

available." Henne v. Wright, 904 F.2d 1208, 1212 n.4 (8th Cir. 1990) (internal citations

omitted). Here, the Court is able to accord meaningful relief to Plaintiffs withoutjoinder of the

municipal court division. Plaintiffs seek money damages from the City, a declaration that the

City violated their constitutional rights, and an injunction enjoining the City from enacting and

enforcing its allegedly unlawful policies and customs. The Court may provide such relief to the

extent that Plaintiffs' claims prove to be viable and meritorious. The City's argument that the

municipal court division, and not the City, caused the alleged constitutional violations may be a




                                               -5-
reason to deny relief on Plaintiffs' claims, 1 but it does not support a finding under Rule 19(a)( 1)

that joinder of the municipal court is required. See, e.g., Gwartz v. Jefferson Mem 'l Hosp. Ass 'n,

23 F.3d 1426, 1429 (8th Cir. 1994) ("Whether the asserted facts support claims other than the

ones before the court or whether the complaint here adequately states [the plaintiffs'] claims ...

are not the issues under Rule 19(a)( 1). ").

        Likewise, under Rule 19(a)(l)(B), even assuming that the municipal court division has an

interest relating to the subject of the action, disposition of the action in the municipal court

division's absence will not as a practical matter impair or impede the municipal court division's

ability to protect its interest. See Fed. R. Civ. P. 19(a)(l)(B)(i). In support of its argument to the

contrary, the City relies primarily on the Eighth Circuit's opinion in Two Shields v. Wilkinson,

790 F.3d 791 (8th Cir. 2015). In that case, the plaintiffs claimed that the named defendants

induced an absent sovereign, the United States, to breach its fiduciary duty by approving leases

for interests in land held in trust. Id. at 792-93. In other words, in order to prevail on their

claims against the named defendants, the plaintiffs were required to prove that the absent

sovereign acted illegally. Id. at 796. A judgment entered in the sovereign's absence would thus

"potentially cloud the validity of many of the land grants approved by the government." Id. For



1
  Plaintiffs' claims arise out of arrests dating back to 2002. Although the City cites to Missouri
Supreme Court Rule 37.04, governing supervision of courts hearing ordinance violations, in
support of its argument, the current version of that Rule was not adopted until 2016. The 2016
amendment required, for the first time, that municipal courts operate in substantial compliance
with certain minimum operating standards, which were not made effective until July 1,
2017. See Mo. S. Ct. R. 37.04 & 37.04 app. A (amended Sept. 20, 2016, eff. July 1, 2017).
Moreover, although the City argues that Plaintiffs' allegations concern solely municipal court
functions, Plaintiffs also allege, for example, that police and jail officers have used the threat of
continued imprisonment to extract payments from inmates and their families. (ECF No. 1, iii!
45-46, 62-69) Plaintiffs further note that their Class Action Complaint does not charge
municipal judges with a decisive role in the decisions to arrest and incarcerate indigent persons
for their inability to pay a debt. Rather, they argue a central problem with the City's scheme is
that it largely evades any legitimate judicial process. (ECF No. 23, at 7)


                                                 -6-
this reason, the Eighth Circuit found that the United States' ability to protect its interest would be

impaired or impeded by its absence from the litigation. Id. at 797.

        By contrast, here, none of Plaintiffs' claims requires a showing that the municipal court

division acted illegally. Rather, for Plaintiffs to succeed on their claims, they must demonstrate

that the City acted unlawfully. 2 See Fochtman v. Darp, Inc., No. 5:18-CV-5047, 2018 WL

3148113, at *6-7 (W.D. Ark. June 27, 2018) (distinguishing Two Shields on this ground and

holding that an absent sovereign's more remote interest in the outcome of a case was insufficient

to require joinder).

       Nor would the municipal court division's absence subject the City to a substantial risk of

incurring double or otherwise inconsistent obligations. See Fed. R. Civ. P. 19(a)(l)(B)(ii). The

City's own argument supports such a holding. The City asserts that, as a matter oflaw, it cannot

be held liable for the municipal court division's conduct. If the City is correct, and if the actions

complained of were caused by the municipal court division, then as explained above, Plaintiffs'

claims may fail on the merits. But resolution of these issues does not require the municipal court

division's joinder. See Gwartz, 23 F.3d at 1430. Because the municipal court division is not a

required party under Rule 19(a), the Court need not address whether dismissal is required

under Rule 19(b). The City's motion must be denied. In light of the thorough briefing on these

issues, oral argument is unnecessary.

       Accordingly,




2
  The other cases relied upon by the City are even more readily distinguishable. Pimentel was an
interpleader action in which the parties conceded that the absent sovereign claiming an interest in
the assets at issue was a required party under Rule 19(a). 553 U.S. at 864. Additionally,
McMillian v. Monroe County, Alabama, 520 U.S. 781 (1997), as not Rule 19 case at all but
involved a motion to dismiss for failure to state a claim which is more appropriate vehicle for
resolving merit arguments like the ones the City raises.


                                                -7-
        IT IS HEREBY ORDERED that the City of Normandy's Rule 12(b)(7) Motion to

Dismiss for Failure to Join an Indispensable Party (ECF No. 13) and Request for Oral Argument

on Its Rule 12(b)(7) Motion to Dismiss for Failure to Join an Indispensable Party (ECF No. 16)

are DENIED.

        The City of Normandy is reminded of its obligation to answer or otherwise respond to the

First Amended Complaint (ECF No. 1) within the time set by the rules.

Dated   thi~day of August, 2019.
                                                      ~~
                                                    ~EL.WHITE
                                                    UNITED STATES DISTRICT JUDGE




                                              -8-
